DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1-4, 7-11, 14-17 and 20 are pending; claims 1, 8 and 16 are independent. Claims 5, 6, 12, 13, 18 and 19 have been cancelled.
Rejoinder of all previously withdrawn claims
3.	Claims 1-4, 8-11 and 15-17 are allowable. Claims 7, 14 and 20 are , previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species I (claims 6, 13 and 19) and species II (claims 7, 14 and 20), as set forth in the Office action mailed on 06/15/2021, is hereby withdrawn and claims 1-4, 7-11, 14-17 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
4.	Claims 1-4, 7-11, 14-17 and 20 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art either alone or in combination teaches,           
A charge compensation circuit, applied to a display device and comprising: 
a sorting sub-circuit, configured to sort inputted initial data voltages according to a pixel structure type of the display device to obtain a plurality of channels of data, each channel of the data comprising initial data voltages corresponding to all data lines when a gate line in a row corresponding to the channel is turned on; 
a storage comparison sub-circuit, configured to store the sorted data and output a plurality of sets of comparison data according to the stored data, each set of the comparison data comprising an actual data voltage on a data line when a gate line in a row immediately preceding a current row is turned on, and an initial data voltage on the same data line when the gate line in the current row is turned on; 
a lookup sub-circuit, configured to look up, based on each of the sets of comparison data, actual compensation data corresponding to the set of comparison data; and 
a compensation sub-circuit, configured to compensate for, based on the actual compensation data, the initial data voltage on a data line corresponding to the actual compensation data when the gate line in the current row is turned on, to obtain an actual data voltage on the data line when the gate line in the current row is turned on, 
wherein the storage comparison sub-circuit is further configured to store the actual data voltages on all the data lines when the gate line in the current row is turned on,
wherein the lookup sub-circuit comprises: a compensation initial data lookup sub-circuit, configured to look up, based on each of the sets of comparison data, initial compensation data corresponding to the set of comparison data in a compensation initial data lookup table; 
a gain lookup sub-circuit, configured to look up, based on each of the sets of comparison data, a compensation gain corresponding to the set of comparison data in a gain lookup table; and 
a calculation sub-circuit, configured to calculate the actual compensation data based on the initial compensation data and the compensation gain,

The prior art either alone or in obvious combination does NOT teach ALL of the above limitations including:
wherein the compensation initial data lookup sub-circuit is further configured to determine an initial compensation data c corresponding to comparison data (a, b) according to the following formulas:

    PNG
    media_image1.png
    287
    681
    media_image1.png
    Greyscale

where the comparison data (a, b) has a corresponding coordinate point in the
compensation initial data lookup table, which is located in a region defined by coordinate points (xs, yr), (xs, y(r + 1)), (x(s + 1), yr), (x(s + 1), y(r + 1)); f(Q11) is a value corresponding to the coordinate point (xs, yr) in the compensation initial data lookup table, f(Q12) is a value corresponding to the coordinate point (xs, y(r + 1)) in the compensation initial data lookup table, f(Q21) is a value corresponding to the coordinate
point (x(s + 1), yr) in the compensation initial data lookup table, and f(Q22) is a value
corresponding to the coordinate point (x(s + 1), y(r + 1)) in the compensation initial data
lookup table; and a value of f(p) is c.

With respect to claim 8, the prior art either alone or in combination teaches,
A display device, comprising a charge compensation circuit that is applied to a display device, the charge compensation circuit comprising: 
a sorting sub-circuit, configured to sort inputted initial data voltages according to a pixel structure type of the display device to obtain a plurality of channels of data, each channel of the data comprising initial data voltages corresponding to all data lines when a gate line in a row corresponding to the channel is turned on; 
a storage comparison sub-circuit, configured to store the sorted data and output a plurality of sets of comparison data according to the stored data, each set of the comparison data comprising an actual data voltage on a data line when a gate line in a row immediately preceding a current row is turned on, and an initial data voltage on the same data line when the gate line in the current row is turned on; 
a lookup sub-circuit, configured to look up, based on each of the sets of comparison data, actual compensation data corresponding to the set of comparison data; and 
a compensation sub-circuit, configured to, based on the actual compensation data, compensate for the initial data voltage on a data line corresponding to the actual compensation data when the gate line in the current row is turned on, to obtain an actual data voltage on the data line when the gate line in the current row is turned on, 
wherein the storage comparison sub-circuit is further configured to store the actual data voltages on all the data lines when the gate line in the current row is turned on,
wherein the lookup sub-circuit comprises: a compensation initial data lookup sub-circuit, configured to look up, based on each of the sets of comparison data, initial compensation data corresponding to the set of comparison data in a compensation initial data lookup table; 
a gain lookup sub-circuit, configured to look up, based on each of the sets of comparison data, a compensation gain corresponding to the set of comparison data in a gain lookup table; and 
a calculation sub-circuit, configured to calculate the actual compensation data based on the initial compensation data and the compensation gain,

The prior art either alone or in obvious combination does NOT teach ALL of the above limitations including:
wherein the compensation initial data lookup sub-circuit is further configured to determine an initial compensation data c corresponding to comparison data (a, b) according to the following formulas:

    PNG
    media_image1.png
    287
    681
    media_image1.png
    Greyscale

where the comparison data (a, b) has a corresponding coordinate point in the
compensation initial data lookup table, which is located in a region defined by coordinate points (xs, yr), (xs, y(r + 1)), (x(s + 1), yr), (x(s + 1), y(r + 1)); f(Q11) is a value corresponding to the coordinate point (xs, yr) in the compensation initial data lookup table, f(Q12) is a value corresponding to the coordinate point (xs, y(r + 1)) in the compensation initial data lookup table, f(Q21) is a value corresponding to the coordinate
point (x(s + 1), yr) in the compensation initial data lookup table, and f(Q22) is a value
corresponding to the coordinate point (x(s + 1), y(r + 1)) in the compensation initial data
lookup table; and a value of f(p) is c.

With respect to claim 16, the prior art either alone or in combination teaches,
A charge compensation method, applied to a display device and comprising: 
sorting inputted initial data voltages according to a pixel structure type of the display device to obtain a plurality of channels of data, each channel of the data comprising initial data voltages corresponding to all data lines when a gate line in a row corresponding to the channel is turned on;
 outputting a plurality of sets of comparison data according to the plurality of channels of data, each set of the comparison data comprising an actual data voltage on a data line when a gate line in a row immediately preceding a current row is turned on, and an initial data voltage on the same data line when the gate line in the current row is turned on; 
looking up, based on each of the sets of comparison data, actual compensation data corresponding to the set of comparison data; and 
compensating for, based on the actual compensation data, the initial data voltage on a data line corresponding to the actual compensation data when the gate line in the current row is turned on to obtain an actual data voltage on the data line when the gate line in the current row is turned on, and storing the actual data voltages on all the data lines when the gate line in the current row is turned on,
wherein the looking up, based on each of the sets of comparison data, the actual compensation data corresponding to the set of comparison data comprises: 
looking up, based on each of the sets of comparison data, initial compensation data corresponding to the set of comparison data in a compensation initial data lookup table; 
looking up, based on each of the sets of comparison data, a compensation gain corresponding to the set of comparison data in a gain lookup table; and 
calculating the actual compensation data based on the initial compensation data and the compensation gain,

The prior art either alone or in obvious combination does NOT teach ALL of the above limitations including:
wherein the looking up, based on each of the sets of comparison data, the initial compensation data corresponding to the set of comparison data in the compensation initial data lookup table comprises: determining an initial compensation data c corresponding to comparison data (a, b) according to the following formulas:

    PNG
    media_image1.png
    287
    681
    media_image1.png
    Greyscale

where the comparison data (a, b) has a corresponding coordinate point in the
compensation initial data lookup table, which is located in a region defined by coordinate points (xs, yr), (xs, y(r + 1)), (x(s + 1), yr), (x(s + 1), y(r + 1)); f(Q11) is a value corresponding to the coordinate point (xs, yr) in the compensation initial data lookup table, f(Q12) is a value corresponding to the coordinate point (xs, y(r + 1)) in the compensation initial data lookup table, f(Q21) is a value corresponding to the coordinate
point (x(s + 1), yr) in the compensation initial data lookup table, and f(Q22) is a value
corresponding to the coordinate point (x(s + 1), y(r + 1)) in the compensation initial data
lookup table; and a value of f(p) is c.

6.	Claims 2-4, 7, 9-11, 14, 15, 17 and 20 are dependent on allowable independent claim

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin (US 2011/0063337), elates to flat panel displays having overdrive functions. 
Nose (US 2002/0163490), relates to an image display device and more particularly to a liquid crystal display (LCD) and its driving method in which an image signal to be fed to a liquid crystal panel is produced using a reference gray-scale voltage and gray-scale data. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        5/6/2022


/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625